DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
 	Applicant argues Tass ‘977 is completely silent regarding a probability distribution of inter-stimulation times in a sequence of stimulations, much less that the probability distribution is bounded by any type of lower or upper threshold of any type.  The examiner respectfully disagrees as Tass ‘977 discloses in Paragraph [0049] the second stimulation time patterns can be varied stochastically.  The time patterns are applied over at least 60% or 70% or 80% or 90% of the duration of each time interval Δt2. The examiner notes that stochastic processes has a probability distribution.  Stochastic is defined by Oxford dictionary as “randomly determined; having a random probability distribution or pattern that may be analyzed statistically but may not be predicted precisely.”  McGraw Hill dictionary of modern medicine defines stochastic as “Referring to a random process; a process determined by a random distribution of probabilities”. Hunter (UC Davis Department of Mathematics (https://www.math.ucdavis.edu/~hunter/m280_09/ch.pdf) lecture 5 on Stochastic Processes) Page 137 discloses “A basic piece of information about a stochastic process X is the probability distribution of the random variables Xt for each t ∈ [0, ∞).”  Therefore, the argument is not persuasive as Tass ‘977 is not completely silent regarding a probability distribution of inter-stimulation times in a sequence of stimulations, as probability distributions are a part of stochastic processes.  Tass ‘977 provides minimum probability distribution threshold as disclosed in Paragraph [0049] which teaches that distribution probability is at least 60% or 70% or 80% or 90% of the duration of each time interval Δt2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1) referred to as Tass 2.
Regarding claim 1 and 14, Tass teaches an apparatus/method for treatment of a patient using multichannel desynchronizing stimulation (Fig 1 element 100; Fig 3 element 300; Fig 5; [0020] teaches a device 100 for conditioned desynchronizing stimulation; [0023]; [0056]; Claim 1 claim 14), comprising: n stimulation contacts, with n being 2 or greater (Fig 4 elements 51-54 teaches a plurality of stimulation contacts; [0011]-[0012] teaches signals applied to the multiple contacts; [0050]; [0051] teaches the device having 4 stimulation contacts; [0052] teaches that the device can contain any number of stimulation contacts; [0056]); a signal generator connected to the n stimulation contacts (Fig 1 and 5 element 13 teaches a generator connected to the stimulation contacts 14; Fig 3 element 13 and 12; [0056] teaches a generator unit is connected to the contacts; [0055] teaches the stimulation contacts are connected to the generator through cables or telemetry; [0064]; [0083]); and a controller connected to the signal generator to direct operation of the signal generator (Fig 1 and 5 element 10 teaches a control unit for controlling the stimulation units; Fig 3 element 10; [abs] teaches a controller for controlling the stimulation unit; [0020] teaches the controller is connected to the stimulation units for controlling the stimulus; [0026]; [0038]; [0064]; [0095]; claims 1 and 14), wherein the controller is configured to direct the signal generator to apply a sequence of stimuli through the n stimulation contacts, such that inter-stimulation times in the sequence are time-varying ([0031] teaches that the stimulation pauses can be time varied), and successive stimuli in the sequence are non-overlapping in time (Fig 6 teaches applying stimuli to the plurality of contacts such that the pulses do not overlap; Figs 9 and 8 teaches signals applied through the plurality of contacts, wherein the inter-stimulation times are time varying and successive stimuli are applied such that they do not overlap); wherein the controller is configured to select the inter-stimulation times for the n stimulation contacts according to a common random process ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0078]-[0081]); wherein the controller is configured to select the inter-stimulation times according to a probability distribution associated with the random process. ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0078]-[0081]); wherein each stimulus in the sequence has a stimulus duration ([0031] teaches the stimuli sequences having a time interval for the first stimuli and second stimuli; [0036]; [0049] teaches a time interval over which a second stimuli is administered wherein the pulses have a time varied inter stimuli intervals), and the probability distribution is bounded by a lower threshold of the stimulus duration ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049] teaches that the distribution of the stimuli can be setup such that the stimuli is applied over 60%, 70%, 80%, or 90% of the duration of the interval; [0078]-[0081] teaches that he stimulus are applied with a stochastic or mixed stochastic-deterministic variation, this this requires a level or randomness the probability and since there is no overlapping stimuli, therefore the lower threshold is zero such that a stimulation may or may not be applied during the sequence. Since the claim does not recite any value or metric for the lower threshold, any lower limit reads on the claim limitation). 
 	In the alternative, Tass does not explicitly say the controller is configured to direct the signal generator to apply a sequence of stimuli through the n stimulation contacts, such that inter-stimulation times in the sequence are time-varying, and successive stimuli in the sequence are non-overlapping in time, However Tass 2 teaches the controller is configured to direct the signal generator to apply a sequence of stimuli through the n stimulation contacts, such that inter-stimulation times in the sequence are time-varying, and successive stimuli in the sequence are non-overlapping in time (Fig 9B teaches that the controller can control the sequence of stimuli applied through the contacts such that the interstimulus time is time varying and the stimuli are applied in a nonoverlapping sequence; [0056] teaches implementing an interstimulus interval between individual stimulations at a large enough and randomized length such that the stimuli do not overlap, to avoid entrainment; [0073]; [0104]-[0105]). It would be obvious to one of ordinary skill in the art, to have modified the controller to control the stimulus to be in a sequence such that the stimuli through the n stimulation contacts, have inter-stimulation times that are time-varying, wherein successive stimuli in the sequence are non-overlapping in time, in order to perform the desynchronization treatment while avoiding entrainment (Tass 2 [0056]). Further it would be an obvious design choice for one of ordinary skill in the art to have the stochastic stimulation algorithm have non-overlapping stimuli.
Regarding claim 8, the modified invention of Tass teaches claim 1, wherein the controller is configured to select the inter-stimulation times for the n stimulation contacts (according to a deterministic process or a combined random-deterministic process ([0037] teaches the stimuli can be applied using a stochastic sequence; [0049]; [0056]-[0057]; [0069] teaches that the controller can controlling the contacts such that only certain contacts are used for stimulation during different intervals of stimulation; [0078]-[0081] teaches the variation in the inter stimulation times for the contacts is stochastic or deterministic or mixed stochastic-deterministic).
Regarding claim 9 and 18, the modified invention of Tass teaches claim 1 and 14, wherein the controller is configured to select, for each stimulus in the sequence, a single one of the n stimulation contacts, such that the stimulus is applied through the selected one of the n stimulation contacts ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode [0056]-[0057]; [0069] teaches that the controller can controlling the contacts such that only certain contacts are used for stimulation during different intervals of stimulation; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval, such as 1 contact; [0083] teaches using only one stimulation contact for providing the stimulation; Fig 6 illustrates wherein contacts 51-54 each independently deliver a stimulus during the sequence; Fig 10).
Regarding claim 10, the modified invention of Tass teaches claim 9, wherein the controller is configured to select successive stimulation contacts from the n stimulation contacts according to a random process ([0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval; [0083]; Fig 10).
Regarding claim 11 and 19, the modified invention of Tass teaches claim 1 and 14, wherein the controller is configured to select, for each stimulus in the sequence, a set of m stimulation contacts from the n stimulation contacts as a stimulation contact group, such that the stimulus is applied through each of the set of m stimulation contacts of the stimulation contact group ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval).
Regarding claim 12, the modified invention of Tass teaches claim 11, wherein m is less than or equal to n ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval).
Regarding claim 13, the modified invention of Tass teaches claim 11, however fails to teach, wherein m is 2 or greater. It would have been on obvious design choice to one or ordinary skill in the art, before the effective filling date, to have modified the teachings of Tass, such that the particular number of stimulation contacts chosen to be used for each interval, taught by Tass ([0081]) would require the chosen number of contacts to be greater than one, in order to produce bipolar stimulation, or generate a stimulus over a greater area or multiple target regions. 
Regarding claim 20, the modified invention of Tass teaches claim 19, wherein m less than or equal to n ([0051] teaches that each contact can have its own actuating lead, or 2 or more contacts can be connected to the same actuating lead, therefore when the controller selects the lead comprising the two or more contacts, this lead will comprise a met of 2-3 of the 4 contacts to emit the stimulus; [0053] also teaches that each contact can have a unipolar stimulation between each contact and a reference electrode; [0080]-[0081] teaches that the stimulus are randomly selected to the contacts 51-54 such that the contacts teach successive stimulus to randomly selected contacts, wherein it is possible that only a certain number of contacts are used in each interval). However, Tass fails to explicitly teach wherein m is 2 or greater. It would have been on obvious design choice to one or ordinary skill in the art, before the effective filling date, to have modified the teachings of Tass, such that the particular number of stimulation contacts chosen to be used for each interval, taught by Tass ([0081]) would require the chosen number of contacts to be greater than one, in order to produce bipolar stimulation, or generate a stimulus over a greater area or multiple target regions. 
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1) as applied to claim3 above, and further in view of Zhu et al (U.S. PG Pub 20160346546 A1).
Regarding claim 5, the modified invention of Tass teaches claim 1, however fails to teach, wherein the probability distribution is characterized by a coefficient of variation in a range of about 0.001 to about 100.
 	Zhu teaches a device in the same field of invention, wherein stimulation parameters are stochastically modulated, such as the inter stimulus intervals ([0056]; [0058]-[0059]; [0093]), wherein the probability distribution is characterized by a coefficient of variation in a range of about .001 to about 100 ([0057] teaches that the distribution of the stochastically modulated parameter can have a sigma value of 2 to stochastically modulate the parameter, or allow the about 95% in the middle distribution to stochastically modulate the neuromodulation parameter. This falls within the coefficient range of about .001 to 100; [0090]-[0091]. Since .001 to about 100 is such a broad range the range of distribution taught by Zhu reads on the claimed limitation).
 	It would have been obvious to one of ordinary skill in the art, to have further modified Tass, such that the probability distribution is characterized by a coefficient of variation in a range of about 0.001 to about 100, as taught by Zhu, in order to avoid the extremes in the distribution values of the inter stimulation times to allow for a desired amount of stimulation sufficient (Zhu [0057]; [0090]).
 Regarding claim 7, the modified invention of Tass teaches claim 1 however fails to teach wherein the probability distribution is an exponential distribution.
 	Zhu teaches a device in the same field of invention, wherein stimulation parameters are stochastically modulated, such as the inter stimulus intervals ([0056]; [0058]-[0059]; [0093]), wherein the probability distribution is an exponential distribution ([0060]).
 	It would have been obvious to one of ordinary skill in the art, to have further modified Tass, such that the probability distribution is an exponential distribution, as taught by Zhu, as it is a well-known type of distribution for a stochastic model used for targeting neural tissue ([0060]).
Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (U.S.PG Pub 20110201977 A1) in view of Tass (U.S. PG Pub 20150297444 A1)  as applied to claim 1 and 14 above, and further in view of Birdno et al (WO 2013055940 A2).
Regarding claims 5, 6, and 17, the modified invention of Tass teaches claim 1 and 14, however fails to teach, wherein the probability distribution is characterized by a coefficient of variation in a range of about 0.01 to about 20.
 	Birdno teaches a device in the same field of invention, wherein the inter stimulus interval is time varied with a probability distribution is characterized by a coefficient of variation in a range of about 0.01 to about 20 (Figure 8 teaches 4 types of non-regular stimulation patterns wherein the coefficient of variation for the inter stimulation interval was 1.19, .2, .41, and .72. All of these values fall within the ranges claimed in claims 5-6 and 17 page 25 line 30 -page 26 line 3 explains that the time varied patterns having a coefficient of variation of 1.19, .3. and .41 were most effective compared to a coefficient of variation of 0).
 	It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Tass, to have the coefficient of variation in a range of about 0.01 to about 20, as taught by Birdno, in order to provide stimulation having time varying inter-stimulus intervals that provide treatment with higher efficacy while requiring a lower average frequency, which leads to weaker side effects and lower power consumption (Birdno Page 4 lines 1-17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792